internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p plr-118567-99 date january legend fund advisor accountant state date date date date date date dear this is in reply to a letter dated date requesting a ruling on behalf of fund you have requested a ruling that fund be granted an extension of time under sec_301 of the procedure and administration regulations to make an election under sec_855 of the internal_revenue_code for fund’s tax_year ended date facts plr-118567-99 fund is organized as a state corporation and is registered as a closed-end management investment_company under the investment_company act of as amended u s c sec_80a-1 et seq fund elected on its initial federal_income_tax return for the year ending date to be taxed as a regulated_investment_company ric under subchapter_m part i of chapter of the internal_revenue_code fund has maintained its election and qualification as a ric in each tax_year thereafter fund files its federal_income_tax return on the basis of a calendar_year fund retains accountant as its independent auditor and tax_return_preparer accountant is responsible for preparing and reviewing fund’s tax returns and extension requests including any applicable federal_income_tax elections fund engages advisor to provide fund with overall investment advisory and other services as well as office facilities and personnel necessary to administer fund advisor is responsible for reviewing fund’s tax returns and extension requests and arranging for execution and timely filing of such returns and extension requests accountant filed for fund a request for an extension of time for fund to file its tax_return that was received on date by the service_center accountant prepared fund’s tax_return for the year ending date and sent it to advisor on date advisor intended to retain the return until the dividends necessary to comply with sec_855 had been paid the vp-taxes of advisor forwarded the return to a fund accountant of advisor for holding until payment of the dividends the forwarding of returns was part of a new system and there were no formalized procedures in place to keep track of the returns’ status once forwarded after fund’s tax_return was forwarded the fund accountant’s work load increased on or about date the vp-taxes asked the fund accountant for a copy of all returns he was retaining at that time the fund accountant notified the vp-taxes that he had the filing copy of fund’s tax_return four other returns retained for the same reason had been filed on time advisor discussed the situation with accountant and filed fund’s return on date law and analysis sec_855 provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a tax_year including the period of any extension of time granted for filing such return and distributes the amount of the dividend to shareholders in the 12-month_period following the close of such tax_year and not later than the date of the first regular dividend payment made after the declaration the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be plr-118567-99 considered as having been paid during such tax_year except as provided elsewhere in the section sec_1_855-1 of the income_tax regulations provides that a sec_855 election must be made in the return filed by the company for the tax_year the election should be made by the taxpayer by treating the dividend or portion thereof to which such election applies as a dividend paid during the tax_year in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the company as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such tax_year after the time for filing the return for the tax_year for which an election is made under sec_855 the election is irrevocable sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and representations submitted we conclude that fund has satisfied the requirements for our granting a reasonable extension of time to allow it to make the election under sec_855 accordingly fund is granted an extension until date to make an election under sec_855 on its federal_income_tax return filed for its tax_year ended date except as specifically ruled upon herein we express no opinion concerning any federal excise or income_tax consequences relating to the facts herein under any other plr-118567-99 section of the code for example we express no opinion as to whether fund in fact has satisfied the requirements of sec_855 and the regulations thereunder we also express no opinion as to whether fund qualifies as a ric under subchapter_m part i of chapter of the code further no opinion is expressed as to whether fund’s tax_liability is not lower in the aggregate for all years to which the regulatory election applies than fund’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director's office will determine fund’s tax_liability for the years involved if the district director's office determines fund’s liability is lower that office will determine the federal_income_tax effect this ruling is limited to providing an extension of time for filing a sec_855 election and does not provide relief from any liability incurred as a result of filing a late return this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours ____________________________ assistant chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
